DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as previously indicated as contained allowable subject matter, the prior-art does not teach a rotary-linear actuation assembly (10) comprising a casing (25) internally housing: - an output shaft (13) arranged coaxial with an actuation axis (A) in a translationally and rotationally movable manner; and - at least two electromagnetic actuators (11, 12) each comprising a respective electromagnetic stator (16, 15) and a respective magnetic rotor (18, 17), a first of which is a linear actuator (11) adapted to impart, at its output, a translational movement along the actuation axis (A), and a second of which is a rotary actuator (12) adapted to impart, at its output, a rotary movement around the actuation axis (A), wherein the electromagnetic stators (15, 16) of the electromagnetic actuators (11, 12) are arranged in a mutually coaxial and concentric manner, and each actuator (11, 12) independently acts on the output shaft (13), and wherein inside the casing (25), a central rod (14) extends coaxially with the output shaft (13) and partly inside the output shaft (13), a radially outermost electromagnetic stator (15, 16) out of the first (16) and the second (15) electromagnetic stator being integrally constrained inside the casing (25) and one radially innermost electromagnetic stator (16, 15) out of the first (16) and the second (15) electromagnetic stator being integrally constrained to the central rod (14).
Claims 2-5 and 7-14 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834